Exhibit 10.3

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 2nd day of December, 2008, by and among Eagle Bancorp, Inc., a
Maryland corporation (“Bancorp), EagleBank, a Maryland chartered commercial bank
(the “Bank”), and Michael T. Flynn (“Flynn”).

 

RECITALS:

 

WHEREAS, the Bank and Flynn are parties to an Employment Agreement dated
January 1, 2007 (the “Original Agreement”), pursuant to which Flynn serves as
Executive Vice President and Chief Operating Officer of Bancorp and as Executive
Vice President of the Bank; and

 

WHEREAS, the parties believe that amendment of the Original Agreement is
appropriate in order to ensure that Section 409A(a)(1)(B) of the Internal
Revenue Code does not impose additional tax and interest on payments to Flynn;
and

 

WHEREAS, the parties believe that amendment of the Original Agreement is
appropriate in order to ensure that the provisions thereof do not impede the
ability of the Bank and its affiliates to receive funds from the U.S. Department
of Treasury pursuant to the Troubled Assets Relief Plan Capital Purchase
Program; and

 

WHEREAS, to accomplish the foregoing, the parties desire to hereby enter into
this Agreement to supersede and replace the Original Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.             Employment.  Bancorp agrees to employ Flynn, and Flynn agrees to
be employed as Executive Vice President and Chief Operating Officer of Bancorp
and as Executive Vice President of the Bank, subject to the terms and provisions
of this Agreement.

 

2.             Certain Definitions.  As used in this Agreement, the following
terms have the meanings set forth below:

 

2.1           “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any Person owning or controlling fifty percent (50%) or more
of the outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence. For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.2           “Bancorp” is defined in the Recitals.

 

2.3           “Bancorp Board” means the Board of Directors of Bancorp.

 

2.4           “Bank” is defined in the Recitals.  If the Bank is merged into any
other Entity, or transfers substantially all of its business operations or
assets to another Entity, the term “Bank” shall be deemed to include such
successor Entity for purposes of applying Article 8 of this Agreement.

 

2.5           “Bank Entities” means and includes any of the Bank, Bancorp and
their Affiliates.

 

1

--------------------------------------------------------------------------------


 

2.6           “Bank Regulatory Agency” means any governmental authority,
regulatory agency, ministry, department, statutory corporation, central bank or
other body of the United States or of any other country or of any state or other
political subdivision of any of them having jurisdiction over the Bank or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank,
including, but not necessarily be limited to:

 

(a)           the Federal Deposit Insurance Corporation or any other federal or
state depository insurance organization or fund;

 

(b)           the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)           any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

 

(d)           any predecessor, successor or assignee of any of the foregoing.

 

2.7           “Board” means the Board of Directors of the Bank.

 

2.8           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9           “Competitive Business” means the banking and financial services
business, which includes, without limitation, consumer savings, commercial
banking, the insurance and trust business, the savings and loan business and
mortgage lending, or any other business in which any of the Bank Entities is
engaged or has invested significant resources within the prior six (6) month
period in preparation for becoming actively engaged.

 

2.10         “Competitive Products or Services” means, as of any time, those
products or services of the type that any of the Bank Entities is providing, or
is actively preparing to provide, to its customers.

 

2.11         “Disability” means a mental or physical condition which, in the
good faith opinion of the Board, renders Flynn, with reasonable accommodation,
unable or incompetent to carry out the material job responsibilities which Flynn
held or the material duties to which Flynn was assigned at the time the
disability was incurred, which has existed for at least three (3) months and
which in the opinion of a physician mutually agreed upon by the Bank and Flynn
(provided that neither party shall unreasonably withhold such agreement) is
expected to be permanent or to last for an indefinite duration or a duration in
excess of nine (9) months.

 

2.12         “Expiration Date” means December 31, 2009.

 

2.13         “Person” means any individual or Entity.

 

2.14         “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.

 

2.15         “Termination Date” means the Expiration Date or such earlier date
on which the Term expires pursuant to Section 3.1 or is terminated pursuant to
Section 7.2, 7.3, 7.4, or 7.5, as applicable.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

3.             Term; Position.

 

3.1           Term.  Flynn’s employment hereunder shall continue until the
Expiration Date, unless extended in writing by both Bancorp and Flynn or sooner
terminated in accordance with the provisions of this Agreement (the “Term”).

 

3.2           Position.  Bancorp shall employ Flynn to serve as Executive Vice
President and Chief Operating Officer of Bancorp and as Executive Vice President
of the Bank.

 

2

--------------------------------------------------------------------------------


 

3.3           No Restrictions.  Flynn represents and warrants to Bancorp that
Flynn is not subject to any legal obligations or restrictions that would prevent
or limit his entering into this Agreement and performing his responsibilities
hereunder.

 

4.             Duties of Flynn.

 

4.1           Nature and Substance.  Flynn shall report directly to and shall be
under the direction of the Chief Executive Officer of Bancorp. The specific
powers and duties of Flynn shall be established, determined and modified by and
within the discretion of the Bancorp Board.

 

4.2           Performance of Services.  Flynn agrees to devote his full business
time and attention to the performance of his duties and responsibilities under
this Agreement, and shall use his best efforts and discharge his duties to the
best of his ability for and on behalf of Bancorp and the Bank and toward their
successful operation.  Flynn agrees that, without the prior written consent of
the Board, he will not during the Term, directly or indirectly, perform services
for or obtain a financial or ownership interest in any other Entity (an “Outside
Arrangement”) if such Outside Arrangement would interfere with the satisfactory
performance of his duties to Bancorp and/or the Bank, present a conflict of
interest with Bancorp and/or the Bank, breach his duty of loyalty or fiduciary
duties to the Bancorp and/or the Bank, or otherwise conflict with the provisions
of this Agreement.  Flynn shall promptly notify the Bancorp Board of any Outside
Arrangement, provide Bancorp with any written agreement in connection therewith
and respond fully and promptly to any questions that the Bancorp Board may ask
with respect to any Outside Arrangement.  If the Bancorp Board determines that
Flynn’s participation in an Outside Arrangement would interfere with his
satisfactory performance of his duties to Bancorp and/or the Bank, present a
conflict of interest with Bancorp and/or the Bank, breach his duty of loyalty or
fiduciary duties to Bancorp and/or the Bank, or otherwise conflict with the
provisions of this Agreement, Flynn shall not undertake, or shall cease, such
Outside Arrangement as soon as feasible after the Bancorp Board notifies him of
such determination.  Notwithstanding any provision hereof to the contrary, this
Section 4.2 does not restrict Flynn’s right to own securities of any Entity that
files periodic reports with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended; provided
that his total ownership constitutes less than two percent (2%) of the
outstanding securities of such company.

 

4.3           Compliance with Law.  Flynn shall comply with all laws, statutes,
ordinances, rules and regulations relating to his employment and duties.

 

5.             Compensation; Benefits. As full compensation for all services
rendered pursuant to this Agreement and the covenants contained herein, the Bank
shall pay to Flynn the following:

 

5.1           Salary.  Through the end of the Term, Flynn shall be paid a salary
(“Salary”) of Two Hundred Forty-three Thousand One Hundred One Dollars
($243,101.00) on an annualized basis.  The Bank shall pay Flynn’s Salary in
equal installments in accordance with the Bank’s regular payroll periods as may
be set by the Bank from time to time.  Flynn’s Salary may be further increased
from time to time, at the discretion of the Bancorp Board. Flynn may also be
entitled to certain incentive bonus payments as determined by Bancorp Board
approved incentive plans.

 

5.2           Withholding.  Payments of Salary shall be subject to the customary
withholding of income and other employment taxes as is required with respect to
compensation paid by an employer to an employee.

 

5.3           Vacation and Leave.  Flynn shall be entitled to such vacation and
leave as may be provided for under the current and future leave and vacation
policies of the Bank for executive officers.

 

5.4           Office Space.  The Bank will provide customary office space and
office support to Flynn.

 

5.5           Parking.  Paid parking at Flynn’s regular worksite will be
provided by the Bank at its expense.

 

5.6           Car Allowance.  The Bank will pay Flynn a monthly car allowance of
Seven Hundred Fifty Dollars ($750.00).

 

3

--------------------------------------------------------------------------------


 

5.7           Non-Life Insurance.  The Bank will provide Flynn with group
health, disability and other insurance as the Bank may determine appropriate for
all employees of the Bank.

 

5.8           Life Insurance.

 

5.8.1 Flynn may obtain a term life insurance policy (the “Policy”) on Flynn in
the amount of Seven Hundred Fifty Thousand Dollars ($750,000.00), the particular
product and carrier to be chosen by Flynn in his discretion.  Flynn shall have
the right to designate the beneficiary of the Policy.  If the Policy is
obtained, Flynn shall provide the Bank with a copy of the Policy, and the Bank
will pay, during the Term of this Agreement, the premiums for the Policy upon
submission by Flynn to the Bank of the invoices therefor.  In the event Flynn is
rated and the premium exceeds the standard rate for a Seven Hundred Fifty
Thousand Dollar ($750,000.00) policy, the Policy amount shall be lowered to the
maximum amount that can be purchased at the standard rate for a Seven Hundred
Fifty Thousand Dollar ($750,000.00) policy.  For example, if Flynn is rated and
the standard rate for a Seven Hundred Fifty Thousand Dollar ($750,000.00) policy
would acquire a Five Hundred Thousand Dollar ($500,000.00) policy, the Bank
would only be required to pay the premium for a Five Hundred Thousand Dollar
($500,000.00) policy.  If a Policy is obtained and it is cancelled or
terminated, Flynn shall immediately notify the Bank of such cancellation or
termination.

 

5.8.2 Bancorp and/or the Bank may, at its/their cost, obtain and maintain
“key-man” life insurance and/or Bancorp- and/or Bank-owned life insurance on
Flynn in such amount as determined by the Bancorp Board from time to time. Flynn
agrees to cooperate fully and to take all actions reasonably required by Bancorp
and/or the Bank in connection with such insurance.

 

5.9           Expenses.  The Bank shall, promptly upon presentation of proper
expense reports therefor, pay or reimburse Flynn, in accordance with the
policies and procedures established from time to time by the Bank for its
officers, for all reasonable and customary travel (other than local use of an
automobile for which Flynn is being  provided the car allowance) and other
out-of-pocket expenses incurred by Flynn in the performance of his duties and
responsibilities under this Agreement and promoting the business of the Bank,
including approved membership fees, dues and the cost of attending business
related seminars, meetings and conventions.

 

5.10         Retirement Plans. Flynn shall be entitled to participate in any and
all qualified pension or other retirement plans of the Bank which may be
applicable to personnel of the Bank.

 

5.11         Other Benefits.  While this Agreement is in effect, Flynn shall be
entitled to all other benefits that the Bank provides from time to time to its
officers.

 

5.12         Eligibility.  Participation in any health, life, accident,
disability, medical expense or similar insurance plan or any qualified pension
or other retirement plan shall be subject to the terms and conditions contained
in such plan. All matters of eligibility for benefits under any insurance plans
shall be determined in accordance with the provisions of the applicable
insurance policy issued by the applicable insurance company.

 

5.13         Equity Compensation.  Flynn shall be eligible to receive awards of
options, SARs and /or Restricted Stock under the 2006 Stock Plan of Bancorp,
from time to time, at the discretion of the 2006 Plan Committee or Compensation
Committee of the Bancorp Board.

 

6.             Conditions Subsequent to Continued Operation and Effect of
Agreement.

 

6.1           Continued Approval by Bank Regulatory Agencies.  This Agreement
and all of its terms and conditions, and the continued operation and effect of
this Agreement and Bancorp’s and the Bank’s continuing obligations hereunder,
shall at all times be subject to the continuing approval of any and all Bank
Regulatory Agencies whose approval is a necessary prerequisite to the continued
operation of the Bank. Should any term or condition of this Agreement, upon
review by any Bank Regulatory Agency, be found to violate or not be in
compliance with any then-applicable statute or any rule, regulation, order or
understanding promulgated by any Bank Regulatory Agency, or should any term or
condition required to be included herein by any such Bank

 

4

--------------------------------------------------------------------------------


 

Regulatory Agency be absent, this Agreement may be rescinded and terminated by
Bancorp if the parties hereto cannot in good faith agree upon such additions,
deletions or modifications as may be deemed necessary or appropriate to bring
this Agreement into compliance.

 

7.             Termination of Agreement.  Prior to the Expiration Date, the Term
of this Agreement may be terminated as provided below in this Article 7.

 

7.1           Definition of Cause.  For purposes of this Agreement, “Cause”
means:

 

(a) any act of theft, fraud, intentional misrepresentation, personal dishonesty
or breach of fiduciary duty involving personal gain or similar conduct by Flynn
with respect to the Bank Entities or the services to be rendered by him under
this Agreement;

 

(b) any failure of this Agreement to comply with any Bank Regulatory Agency
requirement which is not cured in accordance with Section 6.1 within a
reasonable period of time after written notice thereof;

 

(c) any Bank Regulatory Agency action or proceeding against Flynn as a result of
his negligence, fraud, malfeasance or misconduct;

 

(d) indictment of Flynn, or Flynn’s conviction or plea of nolo contendere at the
trial court level, of a felony, or any crime of moral turpitude, or involving
dishonesty, deception or breach of trust;

 

(e) any of the following conduct on the part of Flynn that Flynn has not
corrected or cured within thirty (30) days after having received written notice
from Bancorp detailing and describing such conduct (provided, however, that
Bancorp shall not be required to provide Flynn with notice and opportunity to
cure more than two (2) times in any twelve (12) month period):

 

(i)            habitual absenteeism, or the failure by or the inability of Flynn
to devote full time attention and energy to the performance of Flynn’s duties
pursuant to this Agreement (other than by reason of his death or Disability);

 

(ii)           intentional material failure by Flynn to carry out the explicit
lawful and reasonable directions, instructions, policies, rules, regulations or
decisions of the Bancorp Board which are consistent with his position;

 

(iii)          willful or intentional misconduct on the part of Flynn that
results, or that the Bancorp Board in good faith determines may result, in
substantial injury to any Bank Entity; or

 

(iv)          any action (including any failure to act) or conduct by Flynn in
violation of a material provision of this Agreement (including but not limited
to the provisions of Article 8 hereof, which shall be deemed to be material); or

 

(f)            the use of drugs, alcohol or other substances by Flynn to an
extent which materially interferes with or prevents Flynn from performing his
duties under this Agreement;

 

(g)           the determination by the Bancorp Board, in the exercise of its
reasonable judgment and in good faith, that Flynn’s job performance is
substantially unsatisfactory and that he has failed to cure such performance
within a reasonable period (but in no event more than thirty (30) days) after
written notice specifying in reasonable detail the nature of the unsatisfactory
performance; or

 

(h)           Flynn’s commission of unethical business practices, acts of moral
turpitude, financial impropriety, fraud or dishonesty in any material matter
which the Bancorp Board in good faith determines could adversely affect the
reputation, standing or financial prospects of any Bank Entity.

 

7.2           Termination by Bancorp for Cause.  After the occurrence of any of
the conditions specified in Section 7.1, Bancorp shall have the right to
terminate the Term for Cause immediately on written notice to Flynn.

 

5

--------------------------------------------------------------------------------


 

7.3           Termination by Bancorp without Cause.  Bancorp shall have the
right to terminate the Term at any time on written notice without Cause, for any
or no reason, such termination to be effective on the date on which Bancorp
gives such notice to Flynn or such later date as may be specified in such
notice.

 

7.4           Termination for Death or Disability.  The Term shall automatically
terminate upon the death of Flynn or upon the Bancorp Board’s determination that
Flynn is suffering from a Disability.

 

7.5           Termination by Flynn.  Flynn shall have the right to terminate the
Term at any time, such termination to be effective on the date ninety (90) days
after the date on which Flynn gives such notice to Bancorp unless Flynn and the
Bank agree in writing to a later date on which such termination is to be
effective.  After receiving notice of termination, Bancorp may require Flynn to
devote his good faith energies to transitioning his duties to his successor and
to otherwise helping to minimize the adverse impact of his resignation upon the
operations of Bancorp and the Bank.  If Flynn fails or refuses to fully
cooperate with such transition, Bancorp may immediately terminate Flynn, in
which case the Bank shall no longer have any obligation to pay any Salary or
provide any benefits to him, but solely for purposes of Sections 8.5 and 8.6
below, the Termination Date shall be the date ninety (90) days after the date on
which Flynn gives notice of termination to Bancorp pursuant to the first
sentence of this Section 7.5, or the later date referred to therein, whichever
is later.

 

7.6           Pre-Termination Salary and Expenses.  Without regard to the reason
for, or the timing of, the termination or expiration of the Term:  (a) the Bank
shall pay Flynn any unpaid Salary due for the period prior to the Termination
Date; and (b) following submission of proper expense reports by Flynn, the Bank
shall reimburse Flynn for all expenses incurred prior to the Termination Date
and subject to reimbursement pursuant to Section 5.9 hereof.  These payments
shall be made promptly upon termination and within the period of time mandated
by law.

 

7.7           Severance if Termination by Bancorp without Cause.  Provided that
Flynn signs and delivers to Bancorp no later than twenty-one (21) days after the
Termination Date a General Release and Waiver in the form attached to this
Agreement as Exhibit A, and except as set forth below, if the Term is terminated
by Bancorp during the Term without Cause, the Bank shall, for a period of one
(1) year following the Termination Date, (i) continue to pay Flynn, in the
manner set forth below, Flynn’s Salary at the rate being paid as of the
Termination Date, and (ii) if Flynn timely elects to continue his health
insurance benefits under COBRA, pay to the insurer Flynn’s premiums for health
insurance benefits continuation (for so long as Flynn remains qualified for such
continuation under COBRA); provided, however, that Flynn shall not be entitled
to any such payments if he is otherwise entitled to payments pursuant to
Section 9.4 in relation to a Change in Control.   Any payments due Flynn
pursuant to this Section 7.7 shall be paid to Flynn in installments on the same
schedule as Flynn was paid immediately prior to the Termination Date, each
installment to be the same amount Flynn would have been paid under this
Agreement if he had not been terminated. In the event Flynn breaches any
provision of Article 8 of this Agreement, Flynn’s entitlement to any payments
payable pursuant to this Section 7.7, if and to the extent not yet paid, shall
thereupon immediately cease and terminate as of the date of such breach, with
Flynn having the obligation to repay to the Bank any payments that were paid to
him and any payments for health insurance benefits continuation pursuant to this
Section 7.7 with respect to the period after such breach occurred and before
such breach became known to either Bancorp or the Bank.  Furthermore, if
termination was initially not for Cause but Bancorp thereafter determines in
good faith that, during the Term, Flynn had engaged in conduct that would have
constituted Cause, Flynn’s entitlement to any payments pursuant to this
Section 7.7 shall terminate retroactively to the Termination Date, with Flynn
having the obligation to repay to the Bank all payments that were paid to him
and any payments for health insurance benefits continuation pursuant to this
Section 7.7, and, upon the return of all such payments, said General Release and
Waiver shall be deemed rescinded and of no force or effect.   Notwithstanding
anything to the contrary in this Section 7.7, any payment pursuant to this
Section shall be subject to (i) any delay in payment required by Section 10.3
hereof and (ii) any reduction required pursuant to Section 10.2 hereof.

 

7.8           Termination After Change in Control.  Sections 9.2 and 9.3 set out
provisions applicable to certain circumstances in which the Term may be
terminated after Change in Control.

 

6

--------------------------------------------------------------------------------


 

8.             Confidentiality; Non-Competition; Non-Interference.

 

8.1           Confidential Information.  Flynn, during employment, will have,
and has had, access to and become familiar with various confidential and
proprietary information of the Bank Entities and/or relating to the business of
the Bank Entities (“Confidential Information”), including, but not limited to:
business plans; operating results; financial statements and financial
information; contracts; mailing lists; purchasing information; customer data
(including lists, names and requirements); feasibility studies; personnel
related information (including compensation, compensation plans, and staffing
plans); internal working documents and communications; and other materials
related to the businesses or activities of the Bank Entities which is made
available only to employees with a need to know or which is not generally made
available to the public.  Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as part of the Confidential Information subject to the terms of this Agreement.

 

8.2           Nondisclosure.  Flynn hereby covenants and agrees that he shall
not, directly or indirectly, disclose or use, or authorize any Person to
disclose or use, any Confidential Information (whether or not any of the
Confidential Information is novel or known by any other Person); provided
however, that this restriction shall not apply to the use or disclosure of
Confidential Information (i) to any governmental entity to the extent required
by law, (ii) which is or becomes publicly known and available through no
wrongful act of Flynn or any Affiliate of Flynn or (iii) in connection with the
performance of Flynn’s duties under this Agreement.

 

8.3           Nondisclosure of this Agreement.  The terms, conditions and fact
of this Agreement are strictly confidential.  From and after the date of
execution of this Agreement, Flynn agrees not to disclose, directly or
indirectly, the existence of this Agreement or any of the terms and conditions
herein to any Person except that Flynn may disclose the existence of this
Agreement or the terms and conditions herein to Flynn’s immediate family, tax,
financial or legal advisers, prospective employers (with whom Flynn’s employment
is not prohibited by Section 8.5), any taxing authority, or as required by law. 
If Flynn is asked about the existence and/or terms and conditions of this
Agreement, Flynn is permitted to state only that “the terms of my employment are
a confidential matter that I am not able to disclose.”  Flynn acknowledges that
the terms of this Section 8.3 are a material inducement for the Bancorp and the
Bank to enter into this Agreement.  Notwithstanding the foregoing, Flynn may
disclose such information regarding this Agreement as may be disclosed by the
Bank Entities in any document filed with the Securities and Exchange Commission.

 

8.4           Documents.  All files, papers, records, documents, compilations,
summaries, lists, reports, notes, databases, tapes, sketches, drawings,
memoranda, and similar items (collectively, “Documents”), whether prepared by
Flynn, or otherwise provided to or coming into the possession of Flynn, that
contain any proprietary information about or pertaining or relating to the Bank
Entities (the “Bank Information”) shall at all times remain the exclusive
property of the Bank Entities. Promptly after a request by Bancorp or the Bank
or the Termination Date, Flynn shall take reasonable efforts to (i) return to
Bancorp and/or the Bank all Documents in any tangible form (whether originals,
copies or reproductions) and all computer disks or other media containing or
embodying any Document or Bank Information and (ii) purge and destroy all
Documents and Bank Information in any intangible form (including computerized,
digital or other electronic format) as may be requested in writing by the Chief
Executive Officer  of Bancorp or the Chairman of the Board of Bancorp, and Flynn
shall not retain in any form any such Document or any summary, compilation,
synopsis or abstract of any Document or Bank Information.

 

8.5           Non-Competition.  Flynn hereby acknowledges and agrees that,
during the course of employment, Flynn has become, and will become, familiar
with and involved in all aspects of the business and operations of the Bank
Entities. Flynn hereby covenants and agrees that from the Commencement Date
until the later to occur of (a) the date one (1) year after the Termination
Date, or (b) the Expiration Date (the “Restricted Period”), Flynn will not at
any time (except for the Bank Entities), directly or indirectly, in any capacity
(whether as a proprietor, owner, agent, officer, director, shareholder,
organizer, partner, principal, manager, member, employee, contractor, consultant
or otherwise) provide any advice, assistance or services to any Competitive
Business or to any Person that is attempting to form or acquire a Competitive
Business if such Competitive Business operates, or is planning to operate, any
office, branch or other facility (in any case, a “Branch”) that is (or is
proposed to be) located within a thirty-five (35) mile radius of Bancorp’s
headquarters or any Branch of the Bank Entities.  Notwithstanding any provision
hereof to the contrary, this Section 8.5 does not restrict Flynn’s right to
(i) own securities of any Entity

 

7

--------------------------------------------------------------------------------


 

that files periodic reports with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended; provided
that his total ownership constitutes less than two percent (2%) of the
outstanding securities of such company.

 

8.6           Non-Interference. Flynn hereby covenants and agrees that during
the Restricted Period, he will not, directly or indirectly, for himself or any
other Person (whether as a proprietor, owner, agent, officer, director,
shareholder, organizer, partner, principal, member, manager, employee,
contractor, consultant or any other capacity):

 

(a)           induce or attempt to induce any customer, supplier, officer,
director, employee, contractor, consultant, agent or representative of, or any
other Person that has a business relationship with any Bank Entity, to
discontinue, terminate or reduce the extent of its, his or her relationship with
any Bank Entity or to take any action that would disrupt or otherwise be
disadvantageous to any such relationship;

 

(b)           solicit any customer of any of the Bank Entities for the purpose
of providing any Competitive Products or Services to such customer (other than
any solicitation to the general public that is not disproportionately directed
at customers of any Bank Entity); or

 

(c)           solicit any employee of any of the Bank Entities to commence
employment with, become a consultant or independent contractor to or otherwise
provide services for the benefit of any other Competitive Business

 

In applying this Section 8.6:

 

(i)            the term “customer” shall be deemed to include, at any time, any
Person to which any of the Bank Entities had, during the six (6) month period
immediately prior to such time, (A) sold any products or provided any services
or (B) submitted, or been in the process of submitting or negotiating, a
proposal for the sale of any product or the provision of any services;

 

(ii)           the term “supplier” shall be deemed to include, at any time, any
Person which, during the six (6) month period immediately prior to such time,
(A) had sold any products or services to any of the Bank Entities or (B) had
submitted to any of the Bank Entities a proposal for the sale of any products 
or services;

 

(iii)          for purposes of clause (c), the term “employee” shall be deemed
to include, at any time, any Person who was employed by any of the Bank Entities
within the prior six (6) month period (thereby prohibiting Flynn from soliciting
any Person who had been employed by any of the Bank Entities until six
(6) months after the date on which such Person ceased to be so employed); and

 

(iv)          If during the Restricted Period any employee of any of the Bank
Entities accepts employment with or is otherwise retained by any Competitive
Business of which Flynn is an owner, director, officer, manager, member,
employee, partner or employee, or to which Flynn provides material services, it
shall be presumed that such employee was hired in violation of the restriction
set forth in clause (c) of this Section 8.6, with such presumption to be
overcome only upon Flynn’s showing by a preponderance of the evidence that he
was not directly or indirectly involved in the hiring, soliciting or encouraging
such employee to leave employment with the Bank Entities.

 

8.7           Injunction. In the event of any breach or threatened or attempted
breach of any provision of this Article 8 by Flynn, Bancorp and/or the Bank
shall, in addition to and not to the exclusion of any other rights and remedies
at law or in equity, be entitled to seek and receive from any court of competent
jurisdiction (i) full temporary and permanent injunctive relief enjoining and
restraining Flynn and each and every other Person concerned therein from the
continuation of such violative acts and (ii) a decree for specific performance
of the applicable provisions of this Agreement, without being required to
furnish any bond or other security.

 

8

--------------------------------------------------------------------------------


 

8.8           Reasonableness.

 

8.8.1 Flynn has carefully read and considered the provisions of this Article 8
and, having done so, agrees that the restrictions and agreements set forth in
this Article 8 are fair and reasonable and are reasonably required for the
protection of the interests of the Bank Entities and their respective
businesses, shareholders, directors, officers and employees. Flynn further
agrees that the restrictions set forth in this Agreement will not impair or
unreasonably restrain his ability to earn a livelihood.

 

8.8.2 If any court of competent jurisdiction should determine that the duration,
geographical area or scope of any provision or restriction set forth in this
Article 8 exceeds the maximum duration, geographic area or scope that is
reasonable and enforceable under applicable law, the parties agree that said
provision shall automatically be modified and shall be deemed to extend only
over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

9.             Change in Control.

 

9.1           Definition.  “Change in Control” means and shall be deemed to have
occurred if:

 

(a)  there shall be consummated (i) any consolidation, merger, share exchange,
or similar transaction relating to Bancorp, or pursuant to which shares of
Bancorp’s capital stock are converted into cash, securities of another Entity
and/or other property, other than a transaction in which the holders of
Bancorp’s voting stock immediately before such transaction shall, upon
consummation of such transaction, own at least fifty percent (50%) of the voting
power of the surviving Entity, or (ii) any sale of all or substantially all of
the assets of Bancorp, other than a transfer of assets to a related Person which
is not treated as a change in control event under §1.409A-3(i)(5)(vii)(B) of the
U.S. Treasury Regulations;

 

(b)  any person, entity or group (each within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall become the beneficial owner (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of securities of Bancorp
representing more than fifty percent (50%) of the voting power of all
outstanding securities of Bancorp entitled to vote generally in the election of
directors of Bancorp (including, without limitation, any securities of Bancorp
that any such Person has the right to acquire pursuant to any agreement, or upon
exercise of conversion rights, warrants or options, or otherwise, which shall be
deemed beneficially owned by such Person); or

 

(c)  over a twelve (12) month period, a majority of the members of the Board of
Directors of Bancorp are replaced by directors whose appointment or election was
not endorsed by a majority of the members of the Board of Directors of Bancorp
in office prior to such appointment or election.

 

Notwithstanding the foregoing, if the event purportedly constituting a Change in
Control under Section 9.1(a), Section 9.1(b), or Section 9.1(c) does not also
constitute a “change in ownership” of Bancorp, a “change in effective control”
of Bancorp, or a “change in the ownership of a substantial portion of the
assets” of Bancorp within the meaning of Section 409A, then such event shall not
constitute a “Change in Control” hereunder.

 

9.2           Change in Control Termination.  For purposes of this Agreement, a
“Change in Control Termination” means that while this Agreement is in effect:

 

(a)           Flynn’s employment with Bancorp and the Bank is terminated without
Cause (i) within one hundred twenty (120) days immediately prior to and in
conjunction with a Change in Control or (ii) within twelve (12) months following
consummation of a Change in Control; or

 

(b)           Within twelve (12) months following consummation of a Change in
Control, Flynn’s title, duties and or position have been materially reduced such
that Flynn is not in a comparable position (with materially comparable
compensation, benefits and responsibilities and is located within twenty-five
(25) miles of Flynn’s primary worksite) to the position he held immediately
prior to the Change in Control, and within thirty (30) days

 

9

--------------------------------------------------------------------------------


 

after notification of such reduction he notifies Bancorp that he is terminating
his employment due to such change in his employment unless such change is cured
within thirty (30) days of such notice by providing him with a comparable
position (including materially comparable compensation and benefits and is
located within twenty-five (25) miles of Flynn’s primary worksite).  If Flynn’s
employment is terminated under this Section, his last day of employment shall be
mutually agreed to by Flynn and the Bank, but shall be not more than sixty (60)
days after such notice is given by Flynn.

 

9.3           Window Period Resignation After Change in Control.  If at the
expiration of the twelve (12) month period following consummation of a Change in
Control (the “Action Period”), Flynn’s employment by Bancorp and the Bank has
not been terminated, Flynn may, by giving written notice to Bancorp within the
thirty (30) day period immediately following the last day of the Action Period,
elect to terminate the Term, in which event his last day of employment will be
as mutually agreed to by Bancorp and Flynn but which shall be not more than
sixty (60) days after such notice is given by Flynn.

 

9.4           Change in Control Payment.  If there is a Change in Control
Termination pursuant to Section 9.2 or Flynn resigns after the Action Period
pursuant to Section 9.3, Flynn shall be paid a lump-sum cash payment (the
“Change Payment”) equal to 2.99 times Flynn’s Salary at the highest rate in
effect during the twelve (12) month period immediately preceding his Termination
Date, such Change Payment to be made to Flynn within forty-five (45) days after
the later of (i) his Termination Date or (ii) the date of the Change in Control,
the exact date of payment to be determined in the sole discretion of the Bank;
provided, however, that the Bank shall be relieved of its obligation to pay the
Change Payment if Flynn fails to sign and deliver to Bancorp no later than
twenty-one (21) days after the Termination Date a General Release and Waiver in
the form attached to this Agreement as Exhibit A.  Notwithstanding anything to
the contrary in this Section 9.4, any payment pursuant to this Section shall be
subject to (i) any delay in payment required by Section 10.3  hereof and
(ii) any reduction required pursuant to Section 10.2 hereof, as applicable.

 

10.           Compliance with Certain Restrictions.

 

10.1         Certain Defined Terms. For purposes of this Agreement, the
following terms are defined as follows:

 

(a)         “Additional 280G Payments” means any distributions in the nature of
compensation by any Bank Entity to or for the benefit of Flynn (including, but
not limited to, the value of acceleration in vesting in restricted stock,
options or any other stock-based compensation), whether or not paid or payable
or distributed or distributable pursuant to this Agreement, which is required to
be taken into consideration in applying Section 280G(b)(2)(A) of the Code;

 

(b)         “Applicable Severance” means Flynn’s severance from employment by
reason of involuntary termination by Bancorp or in connection with any
bankruptcy, liquidation or receivership of the Bank or any other entity that is
treated as the same employer under EESA, in each case as determined under the
regulations implementing Section 111(b) of EESA;

 

(c)         Authorities Period” means the period under which the authorities of
Section 101 of EESA are in effect, as determined pursuant to Section 120
thereof;

 

(d)         “Determining Firm” means a reputable law or accounting firm selected
by the Bank to make a determination pursuant to this Article 10;

 

(e)         “EESA” means the Emergency Economic Stabilization Act of 2008,
Public Law 110-343, as implemented by any guidance or regulations thereunder;

 

(f)          “Incentive Compensation” means all bonus and other incentive-based
compensation, as those terms are applied under EESA;

 

10

--------------------------------------------------------------------------------


 

(g)         “Parachute Payment” is defined as set forth in Section 280G(b)(2) of
the Code, with amounts payable during the Authorities Period upon Applicable
Severance being specifically included in applying such provision;

 

(h)         “Total Change in Control Payments” means the total amount of the
Change Payment together with all Additional 280G Payments that are required to
be paid because of a Change in Control; and

 

(i)          “Total Severance Payments” means the total amount of payments,
including Additional 280G Payments, that are required to be paid to Flynn but
that would not have been payable to him if no Applicable Severance had occurred.

 

10.2         Compliance with Section 280G.

 

(a)           Notwithstanding anything in this Agreement to the contrary, if any
amount becomes payable to Flynn because of an Applicable Severance and (ii) the
Determining Firm determines that any portion of the Total Severance Payments
would otherwise constitute a Parachute Payment, the amount payable to Flynn
shall automatically be reduced by the smallest amount necessary so that no
portion of the Total Severance Payments will be a Parachute Payment.  If Total
Severance Payments are to be paid in other than a lump sum, such reduction shall
be applied in inverse order to the time at which the payments are scheduled to
be made (e.g., the last scheduled payment will be the first such payment to be
reduced).  If, despite the foregoing sentence, a payment shall be made to Flynn
that would constitute a Parachute Payment, Flynn shall have no right to retain
such payment, and, immediately upon being informed of the impropriety of such
payment, Flynn shall return such payment to the Bank or other Bank Entity that
was the payer thereof, together with interest at the applicable federal rate
determined pursuant to Section 1274(d) of the Code.

 

(b)           Notwithstanding anything in this Agreement to the contrary, other
than Section 10.2(a) above, if the Determining Firm determines that any portion
of the Total Change in Control Payments would otherwise constitute a Parachute
Payment, the amount payable to Flynn shall automatically be reduced by the
smallest amount necessary so that no portion of the Total Change in Control
Payments will be a Parachute Payment.  If Total Change in Control Payments are
to be paid in other than a lump sum, such reduction shall be applied in inverse
order to the time at which the payments are scheduled to be made (e.g., the last
scheduled payment will be the first such payment to be reduced).  If, despite
the foregoing sentence, a payment shall be made to Flynn that would constitute a
Parachute Payment, Flynn shall have no right to retain such payment and,
immediately upon being informed of the impropriety of such payment, Flynn shall
return such payment to the Bank or other Bank Entity that was the payer thereof,
together with interest at the applicable federal rate determined pursuant to
Section 1274(d) of the Code.

 

10.3         Compliance with Section 409A.

 

(a)            It is the intention of the parties hereto that this Agreement and
the payments provided for hereunder shall not be subject to, or shall be in
accordance with, Section 409A, and thus avoid the imposition of any tax and
interest on Flynn pursuant to Section 409A(a)(1)(B) of the Code, and this
Agreement shall be interpreted and construed consistent with this intent.  Flynn
acknowledges and agrees that he shall be solely responsible for the payment of
any tax or penalty which may be imposed or to which he may become subject as a
result of the payment of any amounts under this Agreement.

 

(b)           Notwithstanding any provision of this Agreement to the contrary,
if Flynn is a “specified employee” at the time of his “separation from service”,
any payment of “nonqualified deferred compensation” (in each case as determined
pursuant to Section 409A) that is otherwise to be paid to Flynn within six
(6) months following  his separation from service, then to the extent that such
payment would otherwise be subject to interest and additional tax under
Section 409A(a)(1)(B) of the Code, such payment shall be delayed and shall be
paid on the first business day of the seventh calendar month following Flynn’s
separation from service, or, if earlier, upon Flynn’s death.  Any deferral of
payments pursuant to the foregoing sentence shall have no effect on any payments
that are scheduled to be paid more than six (6) months after the date of
separation from service.

 

11

--------------------------------------------------------------------------------


 

(c)            The parties hereto agree that they shall take such actions as may
be necessary and permissible under applicable law, regulation and guidance to
amend or revise this Agreement in order to ensure that
Section 409A(a)(1)(B) does not impose additional tax and interest on payments
made pursuant to this Agreement.

 

10.4         Clawback if Material Inaccuracy.  If any Incentive Compensation
that is paid to Flynn by the Bank or any other Bank Entity while the U.S.
Treasury holds any equity securities in Bancorp is based on any materially
inaccurate financial statement or other materially inaccurate performance metric
criteria, as those terms are applied under EESA, Flynn shall be required to
disgorge and pay over to the Bank or such other Bank Entity all such Incentive
Compensation, together with interest at the applicable federal rate determined
pursuant to Section 1274(d) of the Code.

 

11.           Assignability.  Flynn shall have no right to assign this Agreement
or any of his rights or obligations hereunder to another party or parties. 
Bancorp and/or the Bank may assign this Agreement to any other Bank Entity or to
any Person that acquires a substantial portion of the operating assets of
Bancorp or the Bank.  Upon any such assignment, references in this Agreement to
Bancorp or the Bank, as the case may be, shall automatically be deemed to refer
to such assignee instead of, or in addition to, Bancorp or the Bank, as the case
may be and as appropriate in the context.

 

12.           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof. Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland or in the
United States District Court for the District of Maryland.  Accordingly, each
party (a) agrees to submit to the jurisdiction of such courts and to accept
service of process at its address for notices and in the manner provided in
Section 13 for the giving of notices in any such action or proceeding brought in
any such court and (b) irrevocably waives any objection to the laying of venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient or
inappropriate forum.

 

13.           Notices.  All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given  as follows:
(a) when hand delivered to the other party; (b) when received by facsimile at
the facsimile number set forth below, provided, however, that any notice given
by facsimile shall not be effective unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in a United States
post office first-class postage prepaid and addressed to the applicable party as
set forth below or (ii) the receiving party delivers a written confirmation of
receipt for such notice either by facsimile or by any other method permitted
under this Section; or (c) when deposited in a United States post office with
first-class certified mail, return receipt requested, postage prepaid and
addressed to the applicable party as set forth below; or (d) when deposited with
a national overnight delivery service reasonably approved by the parties
(Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next-business-day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider. Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a non-business day, notice shall be deemed given the next business
day).  Any notice sent by Untied States mail shall be deemed given three
(3) business days after the same has been deposited in the United States mail. 
Any notice given by national overnight delivery service shall be deemed given on
the first business day following deposit with such delivery service.  For
purposes of this Agreement, the term “business day” shall mean any day other
than a Saturday, Sunday or day that is a legal holiday in Montgomery County,
Maryland.  The address of a party set forth below may be changed by that party
by written notice to the other from time to time pursuant to this Article.

 

12

--------------------------------------------------------------------------------


 

To:

Michael T. Flynn

 

 

 

 

 

Fax No. 

 

 

To:

Eagle Bancorp, Inc. and EagleBank

 

c/o Ronald D. Paul

 

7815 Woodmont Ave.

 

Bethesda, MD 20814

 

Fax No.: 301.986-8529

 

 

 

 

cc:

Fred Sommer, Esquire

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

 

 

11921 Rockville Pike, 3rd Floor

 

 

Rockville, Maryland 20852

 

 

Fax No.: 301-230-2891

 

 

 

 

After August 1, 2009 to:

 

 

 

 

 

Fred Sommer, Esquire

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

 

 

12505 Park Potomac Avenue, Sixth Floor

 

 

Potomac, MD 20854

 

 

Fax No.:

 

14.           Entire Agreement.  This Agreement contains all of the agreements
and understandings between the parties hereto with respect to the employment of
Flynn by Bancorp and the Bank, and supersedes all prior agreements, arrangements
and understandings related to the subject matter hereof.  No oral agreements or
written correspondence shall be held to affect the provisions hereof. No
representation, promise, inducement or statement of intention has been made by
either party that is not set forth in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not so set forth. Not in limitation of the foregoing,
this Agreement supersedes and replaces the Original Agreement, except that Flynn
shall remain entitled to receive any compensation earned but not yet paid
thereunder.

 

15.           Headings.  The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

16.           Severability.  Should any part of this Agreement for any reason be
declared or held illegal, invalid or unenforceable, such determination shall not
affect the legality, validity or enforceability of any remaining portion or
provision of this Agreement, which remaining portions and provisions shall
remain in force and effect as if this Agreement has been executed with the
illegal, invalid or unenforceable portion thereof eliminated.

 

17.           Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified, changed, waived, discharged or terminated
except by an instrument in writing signed by the party against which enforcement
of the amendment, modification, change, waiver, discharge or termination is
sought. The failure of either party at any time or times to require performance
of any provision hereof shall not in any manner affect the right at a later time
to enforce the same. No waiver by either party of the breach of any term,
provision or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term, provision or covenant contained in this Agreement.

 

18.           Gender and Number.  As used in this Agreement, the masculine,
feminine and neuter gender, and the singular or plural number, shall each be
deemed to include the other or others whenever the context so indicates.

 

13

--------------------------------------------------------------------------------


 

19.           Binding Effect.  This Agreement is and shall be binding upon, and
inures to the benefit of, Bancorp, the Bank, their respective successors and
assigns, and Flynn and his heirs, executors, administrators, and personal and
legal representatives.

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Agreement as of the date first written above.

 

 

EAGLE BANCORP, INC.

 

 

 

By:

 

 

Name: Ronald D. Paul

 

Title: Chief Executive Officer

 

 

 

EAGLEBANK

 

 

 

 

 

By:

 

 

Name: Ronald D. Paul

 

Title: Chief Executive Officer

 

 

 

 

 

MICHAEL T. FLYNN

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Attachment A

 

Form of

General Release and Waiver of All Claims

 

Michael T. Flynn (“you”) executes this General Release And Waiver of All Claims
(the “Release”) as a condition of receiving certain payments and other benefits
in accordance with the terms of Section 7.7 of your Amended and Restated
Employment Agreement dated       , 2008.  All capitalized terms used but not
otherwise defined herein shall have the same meaning as in your Employment
Agreement.

 

1.  RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
[modify to specifically  include any additional Affiliates] and each and every
one of their former or current subsidiaries, parents, affiliates, directors,
officers, employees, agents, parents, affiliates, successors, predecessors,
subsidiaries, assigns and attorneys (the “Released Parties”) from any and all
charges, claims, damages, injury and actions, in law or equity, which you or
your heirs, successors, executors, or other representatives ever had, now have,
or may in the future have by reason of any act, omission, matter, cause or thing
through the date of your execution of this Release. You understand that this
Release is a general release of all claims you may have against the Released
Parties based on any act, omission, matter, case or thing through the date of
your execution of this Release.

 

2.  WAIVER.

 

You realize there are many laws and regulations governing the employment
relationship. These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Maryland Civil Rights
Act, the Maryland Wage Payment and Collection Law, Maryland Occupational Safety
and Health Act, the Maryland Collective Bargaining Law, and any other state,
local and federal employment laws; and any amendments to any of the foregoing.
You also understand there may be other statutes and laws of contract and tort
that also relate to your employment. By signing this Release, you waive and
release any rights you may have against the Released Parties under these and any
other laws based on any act, omission, matter, cause or thing through the date
of your execution of this Release. You also agree not to initiate, join, or
voluntarily participate in any action or suit in any court or to accept any
damages or other relief from any such proceeding brought by anyone else based on
any act, omission, matter, cause or thing through the date of your execution of
this Release.

 

15

--------------------------------------------------------------------------------


 

3.              NOTICE PERIOD.

 

This document is important. We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor. If you agree to the terms of
this Release, sign in the space indicated below for your signature. You will
have twenty-one (21) calendar days from the date you receive this document to
consider whether to sign this Release. If you choose to sign the Release before
the end of that twenty-one day period, you certify that you did so voluntarily
for your own benefit and not because of any coercion.

 

4.  RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.4 of your Employment
Agreement.

 

5.     REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, the Chairman of the Bank’s Board of Directors must receive written
notice before the end of the seven (7)-day period. In the event you revoke or do
not accept this Release, you will not be entitled to any of the payments or
benefits that you would have been entitled to under your Employment Agreement by
virtue of executing this Release. If you do not revoke this Release within seven
(7) days after you sign it, it will be final, binding, and irrevocable.

 

IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Release, as of the day and year first set forth below.

 

 

 

 

 

Michael T. Flynn

 

Date

 

 

 

 

 

 

 

 

 

Eagle Bancorp, Inc.

 

Date

 

 

 

 

 

 

 

 

 

EagleBank

 

Date

 

16

--------------------------------------------------------------------------------